J-S28039-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellant              :
                                           :
              v.                           :
                                           :
 LUIS ANGEL VELEZ-NIEVES                   :
                                           :
                    Appellee               :       No. 1674 MDA 2021

              Appeal from the Order Entered October 22, 2021
                In the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0000504-2020


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                        FILED: DECEMBER 15, 2022

      Appellant, the Commonwealth of Pennsylvania, appeals from the order

entered in the York County Court of Common Pleas, which granted the pretrial

motion of Appellee, Luis Angel Velez-Nieves, which sought to determine the

grading of a charge against him. We quash the appeal.

      The trial court opinion set forth the relevant facts and procedural history

of this appeal as follows:

         [Appellee] was charged with a first offense driving under the
         influence (“DUI”) charge for docket CP-67-CR-0002344-
         2018. [Appellee] successfully completed the Accelerated
         Rehabilitative Disposition (“ARD”) program, and the charges
         were expunged.

         On December 16, 2019, [Appellee] was charged in the
         instant case with DUI. On January 22, 2020, [Appellee]
         waived his right to a preliminary hearing and the charges
         were bound over. On February 24, 2020, the criminal
         [information] was filed.
J-S28039-22


          On February 26, 2020, formal arraignment was waived.

          On September 10, 2020, [Appellee] filed a motion to
          determine grading of offense….[1] On September 16, 2020,
          the [trial court] filed an order directing the Commonwealth
          to file a brief. The Commonwealth adhered to the order by
          filing a memorandum in opposition to [Appellee’s] motion….

          At the October 15, 2020 status conference, the [trial court]
          stated the Commonwealth should be given the opportunity
          to prove the first DUI occurred, under docket CP-67-CR-
          0002344-2018, beyond a reasonable doubt. [Appellee]
          argued the Commonwealth should be prohibited from
          having such an opportunity. [The trial c]ourt granted
          [Appellee] leave to file a supplemental motion with legal
          argument.

          On October 26, 2020, [Appellee] filed his notice of intent to
          not file a supplemental motion.

          On November 4, 2020, [Appellee] filed a motion for jury
          trial.

          On December 1, 2020, the Commonwealth filed a
          memorandum in opposition to [Appellee’s] motion for jury
          trial.

          On January [20], 2021, [Appellee] filed a motion in limine,
          specifically objecting to any evidentiary hearing based on
          docket CP-67-CR-0002344-2018….

          On February 23, 2021, the [trial court] denied both the
          motion for jury trial and motion in limine.

          After the evidentiary hearing on April 23, 2021, the [trial
          court] found [Appellee] was driving under the influence for
          docket CP-67-CR-0002344-2018, therefore, the current
____________________________________________


1 In the motion, Appellee complained that the Commonwealth planned to rely
on the 2018 ARD as a prior offense “so as to justify, in the event of conviction,
recidivist grading under 75 Pa.C.S. § 3803 and a mandatory minimum
sentence under 75 Pa.C.S. § 3804.” (Motion, filed 9/10/20, at 2). Appellee
argued that the ARD did not constitute a prior offense.

                                           -2-
J-S28039-22


          grading of charges was proper, and the case was placed on
          the trial list for June 14, 2021. [The case was subsequently
          reassigned to a different jurist.]

          On October 22, 2021, [the new jurist] vacated the April 23,
          2021 order and granted [Appellee relief by permitting leave]
          to change grading.[2] Because of the change in gradation,
          the case was scheduled for a non-jury trial on December 21,
          2021.

          On November 5, 2021, the Commonwealth filed a motion
          for reconsideration and hearing. The hearing occurred on
          November 9, 2021.

          On November 30, 2021, the [trial court] denied the
          Commonwealth’s motion for reconsideration.

          On December 20, 2021, the Commonwealth filed a notice of
          appeal. On December 21, 2021, [the trial c]ourt filed a
          direction to [the Commonwealth] to file a statement of
          matters complained of pursuant to Pa.R.A.P. 1925(b).

          On January 12, 2022, the Commonwealth filed a statement
          of matters complained of on appeal pursuant to Pa.R.A.P.
          1925(b).

(Trial Court Opinion, filed 2/3/22, at 1-3) (unnumbered) (some capitalization

omitted).



____________________________________________


2 Regarding the decision to revisit Appellee’s 2020 motion, the complete
transcript for the October 22, 2021 hearing is not included in the record on
appeal. Rather, the record contains a two-page excerpt from the transcript,
wherein the court provided an on-the-record announcement of its decision to
vacate the prior jurist’s April 23, 2021 order and grant Appellee’s 2020 motion.
(See N.T. Hearing, 10/22/21, at 1-2). Nevertheless, the record also contains
the complete transcript from the next hearing, which the court conducted on
November 9, 2021. At that time, the prosecutor explained that Appellee “had
asked for [the new jurist] to reconsider the decision to deny the previous
motions” based upon recent case law evaluating the effect of a prior ARD on
DUI sentencing. (See N.T. Hearing, 11/9/21, at 3).

                                           -3-
J-S28039-22


      The Commonwealth now raises two issues for this Court’s review:

         The trial court erred in granting [Appellee’s] motion to
         modify gradation of DUI charges where the court was bound
         by the ruling of a prior court pursuant to the coordinate
         jurisdiction rule.

         The trial court erred in relying on Commonwealth v.
         Richards, 2021 Pa.Super. Unpub. LEXIS 2731, a non-
         published case that has been subsequently withdrawn by
         the majority as of December 16, 2021, pending en banc
         hearing.

(Commonwealth’s Brief at 5).

      As a prefatory matter, we must evaluate the timeliness of this appeal.

A notice of appeal must be filed within thirty (30) days after the entry of the

order from which the appeal is taken. Pa.R.A.P. 903(a). Time limitations for

taking appeals are strictly construed and cannot be extended as a matter of

grace. Commonwealth v. Valentine, 928 A.2d 346 (Pa.Super. 2007). This

Court can raise the matter sua sponte, as the issue is one of jurisdiction to

entertain the appeal.    Id.   This Court has no jurisdiction to entertain an

untimely appeal. Commonwealth v. Patterson, 940 A.2d 493 (Pa.Super.

2007), appeal denied, 599 Pa. 691, 960 A.2d 838 (2008).           Generally, an

appellate court may not enlarge the time for filing a notice of appeal. Pa.R.A.P.

105(b). Extension of the appeal filing period is permitted only in extraordinary

circumstances, such as fraud or some breakdown in the court’s operation.

Commonwealth v. Braykovich, 664 A.2d 133 (Pa.Super. 1995), appeal

denied, 544 Pa. 622, 675 A.2d 1242 (1996).

      When an appellant files a motion for reconsideration of a final order,

                                      -4-
J-S28039-22


they must file a protective notice of appeal to ensure preservation of their

appellate    rights,   in   the   event    the   court   does   not   expressly   grant

reconsideration within the thirty-day appeal period.             Commonwealth v.

Moir, 766 A.2d 1253, 1254 (Pa.Super. 2000). In other words, the mere filing

of a motion for reconsideration does not toll the thirty-day appeal period:

          It is well-settled that, upon the filing of a motion for
          reconsideration, a trial court’s action in granting a rule to
          show cause and setting a hearing date is insufficient to toll
          the appeal period. Rather, the trial court must expressly
          grant reconsideration within thirty days of entry of its order.
          Failure to expressly grant reconsideration within the time
          set by the rules for filing an appeal will cause the trial court
          to lose its power to act on the application for
          reconsideration.

Id. (internal citations omitted).

       Moreover, “we have consistently held that an appeal from an order

denying reconsideration is improper and untimely.” Id. In this context, the

appeal does not lie from the order denying reconsideration; filing an appeal

from that order is insufficient to preserve appellate rights, as “[w]e will not

permit [a party] to do indirectly that which [the party] cannot do directly.”

Provident Nat. Bank v. Rooklin, 378 A.2d 893, 897 (Pa.Super. 1977).3

       Instantly, the trial court initially decided that the grading of the DUI


____________________________________________


3 Generally, the Rules of Appellate Procedure apply to criminal and civil cases
alike; the principles enunciated in civil cases construing those rules are equally
applicable in criminal cases. See Commonwealth v. Levanduski, 907 A.2d
3, 29 n.8 (Pa.Super. 2006) (en banc), cert. denied, 552 U.S. 823, 128 S.Ct.
166, 169 L.Ed.2d 33 (2007) (stating rules of appellate procedure apply to
criminal and civil cases alike).

                                           -5-
J-S28039-22


charge was proper on April 23, 2021. On October 22, 2021, however, the

current jurist vacated the April 2021 order and decided that the grading was

improper. The Commonwealth filed a motion for reconsideration on November

5, 2021. The court did not subsequently enter an order expressly granting

reconsideration. See Moir, supra. Instead, the court simply provided the

parties with notices announcing the reconsideration hearing, which were

generated through the court’s automated scheduling system. Ultimately, the

court denied reconsideration on November 30, 2021, and the Commonwealth

filed a notice of appeal on December 20, 2021.4

       We emphasize that under these circumstances, the Commonwealth’s

current appeal does not lie from the November 30th order denying

reconsideration. See Provident Nat. Bank, supra. The thirty-day period

for filing a notice of appeal commenced on October 22, 2021, when the court

granted relief to Appellee. The Commonwealth did not file its notice of appeal

until December 20, 2021, which is patently untimely. Moreover, the record

contains no evidence of extraordinary circumstances, or a breakdown in the

operations of the court, to excuse the Commonwealth’s untimely filing. See


____________________________________________


4  Considering the underlying procedural history, this Court directed the
Commonwealth to show cause why the appeal should not be quashed as
untimely. (See Order, filed 2/23/22, at 1). In response, the Commonwealth
indicated that its motion for reconsideration included a draft order that
included “express grant” language. (See Response, filed 3/3/22, at 2). The
trial court, however, did not utilize the draft order because it relied on the
automated scheduling system rather than issuing “an order adopting or
rejecting the Commonwealth’s preferred wording.” (Id.)

                                           -6-
J-S28039-22


Braykovich, supra. Therefore, the Commonwealth’s failure to file the notice

of appeal within thirty days of the October 22, 2021 order divested this Court

of    appellate   jurisdiction.5      See      Pa.R.A.P.   903;   Patterson,   supra.

Accordingly, we quash this appeal as untimely.6

        Appeal quashed.




____________________________________________


5   Moreover, we observe:

          In a criminal case, under the circumstances provided by law,
          the Commonwealth may take an appeal as of right from an
          order that does not end the entire case where the
          Commonwealth certifies in the notice of appeal that the
          order will terminate or substantially handicap the
          prosecution.

Pa.R.A.P. 311(d). “Although Rule 311(d) permits an appeal as of right, prior
case law has continually placed limits on the scope of this right as it pertains
to non-evidentiary issues.” Commonwealth v. Woodard, 136 A.3d 1003,
1005 (Pa.Super. 2016), appeal denied, 638 Pa. 764, 158 A.3d 1242 (2016).
“Thus, the court will not accept blindly the Commonwealth’s certification of
substantial hardship when appeal is sought for non-evidentiary interlocutory
orders.” Id. (internal citation and quotation marks omitted). Here, the
Commonwealth included a Rule 311(d) certification with its notice of appeal.
In this case, however, it is unclear how the trial court’s ruling regarding the
grading of the underlying offense would terminate or substantially handicap
the prosecution of the DUI offense.

6 To the extent that the issues on appeal concern the effect of a prior ARD on
DUI sentencing, we note that this Court recently addressed this topic in
Commonwealth v. Moroz, 2022 PA Super 169 (filed October 4, 2022) (en
banc) and Commonwealth v. Richards, 2022 PA Super 170 (filed October
4, 2022) (en banc). The changes in the relevant law set forth in these en
banc decisions will be applicable to this case as the parties continue in the trial
court. See Commonwealth v. Gaston, 239 A.3d 135, 140 (Pa.Super. 2020)
(reiterating that litigants are generally entitled to benefit from changes in law
that develop before judgments of sentence become final).

                                            -7-
J-S28039-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2022




                          -8-